                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BONA CLARK,
                                            : CIVIL ACTION NO. 3:21-CV-121
       Plaintiff,                           : (JUDGE MARIANI)

               V.

MAY BRANDS, LLC,

       Defendant.

                                           ORDER

       AND NOW, THIS _,,,.~   '+-DAY OF JULY 2021, the Court having been informed that the
above-captioned action has been resolved (Doc. 19), IT IS HEREBY ORDERED THAT this

action is DISMISSED without costs and without prejudice to the right, upon good cause shown

within sixty (60) days, to reinstate the action if settlement is not consummated.

       Failure of a party to file a motion for reinstatement, or a motion for an extension of time

to consummate the settlement, within the above 60-day time period will result in the automatic

conversion of this dismissal from one without prejudice to one with prejudice.




                                                           Robert D. - anani
                                                           United States District Judge
